Citation Nr: 9904197	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-46 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Fred L. Sautter, Ph. D.


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had active service from November 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New Orleans, Louisiana.  A rating decision in October 1993 
denied service connection for post traumatic stress disorder.

The veteran testified at a hearing at the RO in March 1995.  
A transcript of that hearing is in the claims folder.

In August 1997, the case was remanded to the RO to ascertain 
whether the veteran desired a hearing before the Board.  In 
November 1997, the case was remanded to the RO in order to 
schedule a travel board hearing.  

The veteran testified at a hearing at the RO in June 1998 
before the undersigned, who was designated by the Acting 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107.  A transcript of that hearing is in the claims folder.


FINDINGS OF FACT

1.  A rating decision in November 1984 denied service 
connection for post traumatic stress disorder.  Following the 
issuance of a statement of the case in November 1985, he did 
not file a timely appeal.

2.  A rating decision in June 1987 denied service connection 
for post traumatic stress disorder.  The veteran was advised 
of the denial in June 1987 and did not appeal.

3.  A rating decision in July 1992 denied entitlement to 
service connection for post traumatic stress disorder.  He 
was notified of the denial in September 1992 and he did not 
appeal.

4.  Evidence received since the July 1992 denial decision 
consists of reports of VA examinations, VA outpatient 
reports, and the testimony by the veteran at a hearing at the 
RO in March 1995 and at the travel board hearing in June 1998 
by the veteran and Dr. Sautter.

5.  The VA outpatient reports, including the reports of his 
treating psychiatrist, and the testimony of Dr. Sautter is 
new and material.

6.  The veteran is not a veteran of combat.

7.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

8.  The veteran did not develop post traumatic stress 
disorder as a result of service.


CONCLUSIONS OF LAW

1.  The July 1992 RO rating decision denying service 
connection for post traumatic stress disorder is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  Evidence received subsequent to the July 1992 rating 
decision is new and material, and the veteran's claim for 
service connection for post traumatic stress disorder is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

3.  The veteran has presented a well-grounded claim for 
service connection post traumatic stress disorder, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103 and 3.326(a) (1998).

4.  The veteran did not incur post traumatic stress disorder 
in service.  38 U.S.C.A. §§ 1110, 1131, 1154, and 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304(d) and (f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service personnel records disclose that he 
served in Vietnam.  The exact dates of his service in Vietnam 
are not established, because there is a conflict between 
information contained on his DD Form 214 and the balance of 
his service records.  The DD Form 214 reflects service in 
Vietnam for 17 months, from 1 June 1969 to 31 October 1970.  
However, his service medical records clearly reflect that he 
was at Fort Polk, Louisiana, and receiving treatment there 
from 12 September 1970.  His military occupational speciality 
(MOS) was radio mechanic.  He was absent without leave (AWOL) 
for a total of 4 days in September 1969 and for 28 days from 
October 7, 1969 to November 3, 1969.  He was confined for 5 
days in May 1970 and listed as a deserter from May 2 until 
June 8, 1970.   He was a prisoner in a correction hold unit 
from June 16 until August 4, 1970.  He was AWOL from August 
10 until September 10, 1970.  He was dropped from the rolls 
as a deserter on October 13, 1970.  On November 7, 1970, he 
again became a prisoner at Fort Polk, Louisiana.  The DD 214 
shows that he was awarded the National Service Defense Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  A 
DD Form 215, which is a correction to DD Form 214, discloses 
that the veteran had a total time loss of 172 days from 
September 1969 until November 1970.

The service medical records disclose that in September 1969, 
the veteran was seen with the complaints of headaches, 
stomach ache, and a temperature of 101.  The examiner had the 
veteran's temperature taken again because he did not feel 
warm.  In less than three minutes, the thermometer read over 
106.  He still felt cool and a rectal temperature was taken 
and it was 98.6.  Such a change was considered impossible and 
the examiner warned the veteran that a charge of malingering 
could be placed against him.

In November 1969, the veteran received a special court-
martial for violation of Article 86 of the Uniform Code of 
Military Justice.  Specification 1 was that on or about 9 
September 1969, without authority, he absented himself from 
his unit headquarters located at Tan Son Nhut Air Force Base, 
Vietnam, and remained absent until 10 September 1969.  
Specification 2 was that on September 21, 1969, without 
authority, he absented himself from his unit headquarters at 
Phu Loi Post, Vietnam until 24 September 1969.  He was also 
charged with a violation of the Uniform Code of Military 
Justice, Article 86, in that on or about 7 October 1969, 
without authority, he absented himself from his unit 
headquarters located at Phu Loi Post, Vietnam and did remain 
so absent until 4 November 1969.  He pleaded guilty to all 
charges and specifications. 

A psychiatric report, dated in March 1970, discloses that the 
veteran was examined in connection with a pending court-
martial.  He was described as a fully oriented, anxious 
individual with normal motor behavior.  His insight was 
considered poor and his judgment was lacking.  His memory was 
intact and his affect was flat.  His speech was inaudible and 
there was no evidence of a thought disorder or suicidal 
ideation.  He had had three Article 15s and one court-martial 
and was currently under charges for a second court-martial.  
It was determined that he met the psychiatric retention 
standards and knew right from wrong and was able to adhere to 
the right and participate in board hearings.  The diagnosis 
was inadequate personality, chronic, moderate, manifested by 
poor judgment, ineptness, inadaptability, lack of foresight, 
planning, and low energy and drive moderate stress (duty in 
combat zone), predisposition unknown, moderate impairment for 
duty in the Republic of Vietnam.  It was reported that he had 
had 16 months of active service and 11 months in Vietnam.  
His unit stated that he showed little responsibility and 
motivation.  He had received a special court-martial while a 
member of the 82nd Airborne and had received a battalion 
Article 15 while serving in his present unit, the 1st Air 
Cavalry Division.  Since arriving in his present unit he had 
gone AWOL twice.  His history prior to service demonstrated 
the same weak personality structure and a life-long pattern 
of failure.  Due to his chronic inability to satisfy the 
demands of everyday living, retention within the military 
would be impracticable.  The psychiatrist recommended that 
resignation under AR 635-200 be considered rather than court-
martial.

In May 1970, before a special-court-martial the veteran was 
charged with violation of the Uniform Code of Military 
Justice, Article 90 in that having received a lawful command 
from his superior commissioned officer, to go to the field at 
Phouc Vinh, Vietnam, did, on or about February 10, 1970, 
willfully disobey the same.  He was also charged with 
violation of the Uniform Code of Military Justice, Article 89 
in that on or about 10 February 1970, he behaved with 
disrespect to his superior commissioned officer at Phuoc 
Vinh, Vietnam, by contemptuously turning from and leaving him 
while he was talking to the veteran.  In addition, he was 
charged with another violation of Article 90 in that on or 
about February 14, 1970, his superior officer ordered him to 
wear the proper uniform at Phuoc Vietnam, and the veteran 
willfully disobeyed this order.  He was found guilty of 
specification 1 and 2.  He was found not guilty of 
specification 3.

The veteran was seen in the psychiatric clinic in August 
1970.  He had been followed by the examiner while in the 
stockade and was scheduled for this visit following discharge 
from the stockade.  During his 40-day confinement period, he 
continually manifested unclear fuzzy thinking and remarkably 
poor judgment in planning and determining his own future and 
present.  His behavior and past difficulties were related to 
his poor judgment and lack of psychological resources to 
successfully cope with military service.  A review of his 
record revealed the above psychiatric evaluation in March 
1970, which diagnosed inadequate personality, and the 
examiner recommended separation at that time.  

On 12 September 1970, the veteran was seen in Fort Polk, 
Louisiana, with complaints of a neuropsychiatric problem.  He 
had recently turned himself in to the military police after 
being AWOL in Vietnam.  He was seen several days later in the 
mental health clinic because of ineffectiveness and AWOL.  He 
complained that he could not adjust to the Army in Vietnam 
with frequent job changes, Article 15s, court-martials and 
AWOL.  He described subjective anxiety, insomnia, and 
concerns about family problems, particularly regarding his 
wife.  There was no evidence of psychosis.  The diagnosis was 
inadequate personality with schizoid and personality disorder 
traits.  He was cleared for return to duty.  Medication was 
prescribed.  

On an official examination in November 1970, on the report of 
medical history, the veteran claimed depression or excessive 
worry, loss of memory, and nervous trouble of any sort.  The 
examiner noted nervous trouble.  He did not claim that he had 
suffered any shrapnel wounds.  No residuals of shrapnel 
wounds were noted on this examination and the service medical 
records disclosed no evidence of shrapnel wounds.

In January 1971, it was recommended in a report by an officer 
in a Special Processing Detachment that the veteran be 
discharged from service for character and behavior disorders.  
It was reported that he should have been separated from 
service a long time ago.  His unsuitability was obscured 
through lack of sympathy for his case caused by his 
unremitting belligerence and his attempt to explain his 
undisciplined behavior on minor, non-disabling illnesses such 
as back pain, lack of hearing, and pain in his eyes and 
chest.  He had established a pattern of shirking duty because 
of physical complaints and then refusing treatment or even 
refusing to see a doctor for consultation.  Although this 
behavior suggested a passive-aggressive behavior, no 
diagnosis as such had been made until after he accumulated a 
lengthy period of lost time, two Article 15s, and two special 
courts-martial.  Although the mental hygiene report was 
incomplete, the diagnosis included as the reason of the 
recommended action:

Inadequate personality, chronic, 
moderate, manifested by poor judgment, 
ineptness, inadaptability, poorly 
controlled hostility and anxiety, passive 
aggressive and schizoid trends, and 
ineffectiveness.  Impairment for further 
military duty: marked.

It was felt that the veteran's convictions by special court-
martial were stigma enough without the additional one of an 
undesirable discharge, and that he should not be penalized 
for actions he could not change without lengthy treatment for 
his personality disorder.  He was granted a General Discharge 
for Unsuitability.

The veteran filed his initial claim for benefits in August 
1971.  He did not claim service connection for a psychiatric 
disorder.

On a VA examination in November 1971, the veteran stated that 
he suffered a hearing loss in the left ear while in Vietnam.  
It was noted that on the entrance examination in October 
1968, the veteran had a bilateral high frequency hearing 
loss, more advanced in the left ear.  This was confirmed in 
service and he was given an H3 profile.  The diagnosis was 
hearing loss of the left ear.  There was no mention of 
exposure to artillery fire.

On a VA psychiatric examination in January 1972, the veteran 
stated that he had no trouble at all until he was in Vietnam 
and people tried to make him do things that he did not wish 
to do.  However, he contradicted himself and stated that he 
was AWOL in New Orleans, and his mother took him to his 
congressman, who tried to get the military to discharge him 
for medical reasons.  However, his discharge was general, 
under honorable conditions, and he stated that it was 
administrative.  The examiner reported that the veteran 
mumbled his history and it was rather difficult to interview 
him because of this.  He described himself as being tense and 
not liking people to harass him or put pressure on him.  He 
had extremely high ambitions, appeared to have a tendency to 
blame others for his failures, was hypersensitive, and 
expressed some ambivalence and self importance.  He denied 
hallucinations, delusions, ideas of reference and paranoid 
thinking.  He abstracted proverbs without difficulty.  He had 
no memory impairment.  His judgment was adequate.  The 
diagnosis was paranoid personality disorder with anxiety 
features.

A rating decision in April 1972 granted service connection 
for a hearing loss of the left ear, evaluated as 10 percent 
disabling.  The RO noted there was a hearing loss of the left 
ear noted on the entrance examination and that the hearing 
loss in the left ear was aggravated by service. 

In July 1980, the veteran was seen in a VA mental hygiene 
clinic.  He complained of trouble sleeping.  On mental status 
evaluation he was alert, oriented, with appropriate behavior, 
speech, and affect.  There was no evidence of delusions or 
hallucinations.  Judgment was impaired by drug use and 
perception of self.  Insight was fair.  His memory and 
intellect were intact.  The impression was narcotic use, rule 
out intoxication.  He was referred to outpatient drug 
treatment.  In October 1980 he was referred to a consultant 
with the provisional diagnosis of reactive depression.  The 
clinical impression following examination was chronic anxiety 
in a personality disorder.  In November 1980, he was seen 
with complaints of headaches since he suffered a skull 
fracture in 1979.  Diagnostic impressions were: tension 
headaches; depression; personality disorders. 

A rating decision in May 1981 denied service connection for a 
nervous disorder claimed as secondary to Agent Orange 
exposure.  In May 1981 he was advised of the denial of a 
nervous disorder because it was not incurred in or aggravated 
by service.

In August 1983, the veteran filed his initial claim for 
service connection for "delayed stress syndrome."  In May 
1984, the RO sent the veteran a letter requesting information 
concerning combat stressors.  The veteran did not reply to 
this letter.

The veteran received a VA psychiatric examination in 
September 1984.  He reported that he joined the Army in 1968 
and went to Vietnam for 22 months, as a radio mechanic.  He 
claimed that he worked in a Med Vac team for six months.  He 
stated that he was not involved in any killings.  He claimed 
that he was blown off his feet once, exposed to gas once, had 
malaria, and a shrapnel injury to his feet.  He stated that 
he was discharged medically in 1972 after going AWOL.  On 
mental status evaluation he gave a long history of drug and 
alcohol abuse, feeling frustrated, irritable and feeling 
tired all of the time.  He felt hopeless and helpless and his 
affect was depressed.  He did not think that he had very much 
to contribute anymore.  He had no homicidal or suicidal 
ideation.  His object relationship was poor.  The reliability 
of his history was good.  Reality testing was not impaired 
and his judgment and insight were not impaired.  The 
diagnosis was dysthymic disorder, drug and alcohol dependence 
in remission.  The examiner said there was no evidence of 
post traumatic stress disorder.

A rating decision in November 1984 denied entitlement to 
service connection for post traumatic stress disorder.  The 
veteran was advised of the denial, and, in July 1985, he 
filed a notice of disagreement.  He was furnished a statement 
of the case in November 1985.  In an accompanying letter in 
November 1985, he was advised that if the RO did not hear 
from him in 60 days, it would assume that he did not intend 
to complete his appeal.  If he required more time, he was 
advised to let the RO know.  Documentation was not received 
from the veteran until May 8, 1986.  This included a report 
that disclosed that he had been in the Cuyahoga Corrections 
center from January 9, 1986, and a substantive appeal.

In a letter in July 1986, the veteran was advised, in 
essence, that because his substantive appeal was not received 
until May 1986, the denial of the claim for service 
connection for post traumatic stress disorder became final.  
In order to reopen the claim, he had to submit new and 
material evidence.

The veteran testified at a hearing at the RO in October 1986.  
He testified that he spent 22 months in Vietnam and his 
military occupational specialty was as a radio repairman.  He 
claimed he was assigned to infantry units and went out on 
operations into the bush on occasion, although he did not 
have to go.  He maintained he spent at least nine months in 
the field with the infantry.  He claimed he was ambushed but 
the most trying part was picking up bodies or holding a 
person in his arms who was shot.  He could not remember any 
last names.  He claimed constant problems with his sergeant 
and went AWOL because he just snapped.  This happened a 
couple of times.  He did talk to a psychiatrist.  He believed 
he was blackballed and it never did stop.  Upon his return to 
the United States, he went AWOL.  When he arrived in New 
Orleans he went to his congressman.  He was again evaluated 
by a psychiatrist.  He maintained he was treated by a private 
psychiatrist in 1972 or 1973 when he was attempting to go to 
electronics school.  

The veteran underwent a VA psychiatric examination in January 
1987.  The veteran reported that he spent 22 months in 
Vietnam as a radio mechanic and repairman and that he was 
exposed to several attacks, sustaining several shrapnel 
wounds to both lower extremities.  He also claimed that he 
was hospitalized for two months and treated for malaria.  
While in Vietnam he claimed that on several occasions he 
witnessed injury to comrades and was frequently assigned to 
pick up dead bodies and wounded comrades following an attack.  
He claimed that he was exposed to toxic chemicals.  While in 
Vietnam, he stated he became confused and left his unit and 
was AWOL for some time.  When he returned to the unit, he was 
court martialed, and he claimed he was found not guilty.  In 
the mean time, he developed increasing feelings of anxiety, 
confusion, and pain in both wounded legs, and he left his 
unit again and during this period he was active in the black 
market in Vietnam.  He returned as a civilian to the United 
States.  On arrival home, he returned to Fort Polk 
voluntarily and was given a general discharge under honorable 
conditions.  He claimed that in 1982 he went to a VA hospital 
for outpatient treatment and was in a rehabilitation program 
for some time.  At this time he was not being treated for his 
psychiatric disorder.

The veteran complained that he could not sleep properly 
because of itching, frequent headaches, nightmares (dreaming 
about walking in the field in Vietnam and being scared to 
death).  Also, he claimed frequent flashbacks about his 
Vietnam experiences and seeing Vietnam faces around him 
almost daily.  He felt never ending fights to return to 
normal life to eliminate his Vietnam experiences.  He could 
not repress the begging of one of his comrades who lost one 
of his legs and asked him to help him get the leg back.  He 
was unable to concentrate.  He could not express himself and 
was always suspicious.  He had no ambition or initiative.  He 
felt trapped all of the time.  

On mental status evaluation, the veteran was very suspicious 
during the interview.  He answered the questions with some 
delay, circumstantially and evasively.  His memory was patchy 
for past and more recent events.  He admitted hearing voices 
speaking in Vietnamese.  He admitted suicidal, self-
destructive, and homicidal ruminations.  He admitted to ideas 
of reference and persecutory ideas.  He could not function 
because he could not concentrate properly and under stress 
became confused.  He had low self esteem and loss self 
confidence.  He had an insecure feeling all of the time.  
Insight and judgment was questionable.  The diagnoses were: 
generalized anxiety; borderline personality; post traumatic 
stress disorder.

A rating decision in June 1987 again denied service 
connection for post traumatic stress disorder. The RO noted 
that previously he denied combat experience but now gave a 
history of Vietnam combat.  In June 1987, the veteran was 
advised of the denial of his claim for service connection for 
post traumatic stress disorder.  He was advised of his 
appellate rights and that he could start the appeal process 
by filing a notice of disagreement.  He did not file a notice 
of disagreement.

In May 1991, the veteran requested a "reevaluation" of his 
claim for service connection for post traumatic stress 
disorder.  He reported that he was currently being treated at 
the VA Medical Center in New Orleans.  

The veteran had a period of VA hospitalization from July to 
August 1991.  He was found to be highly anxious, dependent, 
needy, suspicious, and paranoid.  Whenever there was 
interaction with the staff he would immediately see a 
conspiracy against him.  The nature of his thought disorder 
became apparent, especially after an admission that he had 
been hearing voices for a long time, which he thought related 
to his CIA involvement in the early 1970s.  Discharge 
diagnoses included: cocaine dependence and heroin abuse; 
dermatitis; post traumatic stress disorder by history.
 
In November 1991, the veteran again filed a claim for post 
traumatic stress disorder and reported that he had been 
involved in treatment at a VA post traumatic stress disorder 
clinic.  He stressed that post traumatic stress disorder had 
been diagnosed.     

The veteran received a post traumatic stress disorder 
examination in May 1992.  He again reported that he was in 
Vietnam for 22 months.  He stated that he served 6 months 
with the 82nd Airborne.  He worked as a truck driver and a 
radio operator.  He was transferred to the 1st Cavalry 
division, as a radio man.  He claimed he was fired on several 
occasions but did not come under heavy sustained combat.  He 
was not stationed in the infantry but rather in a support 
unit.  He maintained he came under fire in truck convoys and 
once at a helicopter pad cutting grass when he was blown up 
by an incoming mortar round.  He said he was hospitalized for 
a shrapnel wound for one week but this was not indicated in 
the record.  He then caught malaria and stayed hospitalized 
for two to there weeks.  On one occasion, someone in his unit 
got his leg blown off.  He was closest to him and put a 
tourniquet on the leg.  He remembered the man begging him to 
get his leg.  He was transferred a number of times to various 
units.  He reported difficulty getting along with various 
superiors.  He abused alcohol and briefly opium.  He served 
one month in a stockade for refusing a direct order.  He 
eventually went AWOL and spent about seven months AWOL in 
Vietnam.  He became heavily involved in the black market 
during this time and would frequently put on different 
uniforms and travel across the country.  He said he used fake 
papers to get transferred back to the United States.  He 
eventually came to New Orleans and turned himself in to his 
congressman.  

His subjective complaints were that he felt he had a 
character disorder in that he did not think well or express 
himself well.  He felt confused much of the time.  He had 
nightmares of violent acts from Vietnam.  The examiner stated 
that although it did seem possible that he was experiencing 
post traumatic stress disorder-type symptomatology, it was 
not sure that it was related to his Vietnam experience.  He 
was a chronically  maladjusted individual who admitted to 
being AWOL in Vietnam for about seven months during which 
time he was heavily involved in the black market.  Since 
returning to the States, his antisocial behavior had 
continued and he had served time in prison as well as jail 
for various crimes related to substance abuse.  He received 
several tests including impact of events scale and combat 
exposure scale.  Diagnostic impressions included: 
polysubstance abuse; organic personality syndrome; adult 
antisocial behavior; post traumatic stress disorder.

The veteran received another VA post traumatic stress 
disorder examination in June 1992.  He claimed that he had 
many difficulties and was very vague and unable to clarify 
this except that it was connected with Vietnam.  He claimed 
he was trained for radio repair and also in airborne for 
jumping into areas to do radio repair.  He again claimed 22 
months in Vietnam and that he had an Article 15 and three 
AWOLS, because he felt he was not treated right and did not 
get rotated out after 13 months.  Therefore, he went looking 
for the Inspector General and in pursuit of that he ended in 
the stockade on one occasion and on another occasions he was 
sent back into the field.  He saw people getting shot and 
killed around him by friendly artillery.  He claimed he saw 
American soldiers shoot their own colonel.  He was upset by 
the unnecessary killings due to friendly fire.  Occasionally, 
he had to be out in the field and see some fighting.  He 
admitted to the use of a variety of drugs, including cocaine, 
heroin, and pot.  

In connection with the evaluation of post traumatic stress 
disorder, the examiner could discern no recurring or 
intrusive thoughts, distressing recollections of the events 
or recurring depressive dreams of the events.  He described 
dreams of terrifying events which wake him up in a cold 
sweat, that have to do with events in the United States.  
There was no sudden acting or feeling as if a traumatic event 
were recurring, nor was there distress at exposure to 
symbolic events resembling a traumatic event.  There was no 
persistent avoidance of stimuli associated with the trauma or 
numbing of general responsiveness.  There were no persistent 
symptoms of increased arousal that the examiner could 
discern.  

On mental status evaluation, he showed vagueness and was 
seemingly cooperative but he wandered and digressed in his 
responses.  He did not appear to have any hallucinations.  He 
was suspicious and vague.  His affect was appropriate most of 
the time, but sometimes was inappropriate.  There was no 
loosening of associations.  His thought processes were 
concrete but they appeared to be goal directed.  There were 
no delusions and he was oriented.  His judgment was good.  On 
retention and recall he had two out of three at five minutes.  
His memory for recent and remote events appeared to be good 
but he was fuzzy on details.  It was not clear whether he was 
trying to present himself in a way which would promote his 
cause, and thereby increase his likelihood of obtaining his 
goal, which was pension.  The impression was polysubstance 
abuse, chronic.

A rating decision in July 1992 denied service connection for 
post traumatic stress disorder.  The veteran was advised of 
his appellate rights in September 1992 and did not file a 
timely appeal.  A statement filed in October 1992 requested a 
"reevaluation" of his claim for post traumatic stress 
disorder and referred to VA records of treatment for post 
traumatic stress disorder but failed to express disagreement 
with the July 1992 rating decision.  Therefore, it was not 
interpreted as a notice of disagreement.  

The veteran had a period of VA hospitalization in December 
1992.  The pertinent diagnosis was history of psychiatric 
disorder on medication.  

A rating decision in September 1993 denied service connection 
for post traumatic stress disorder.  The veteran was notified 
by letter dated October 13, 1993, and he filed a notice of 
disagreement in November 1993.  A statement of the case was 
sent to him in May 1994, and he submitted a letter accepted 
as a substantive appeal in July 1994.

The veteran testified at a hearing at the RO in March 1995.  
He maintained that he went AWOL in Vietnam to find an 
Inspector General and find out why he could not get a period 
of rest and recuperation and why his pay was cut off the 
whole 22 months he was over there.  He stated that he was in 
combat with three battalions that were overrun.  He claimed 
he had to put dead bodies in body bags.  On one occasion, he 
maintained he was in a jeep and he was almost blown off the 
road into a rice paddy.  He also maintained on one occasion 
he held a man who had his leg blown off.  He could not 
remember his name.  As a result of an Article 15, he claimed 
he had to cut the grass off a helicopter pad and received 
incoming fire.  He maintained that although he was trained as 
a radio mechanic, he was constantly put into positions to be 
an infantryman and this was stressful.  He maintained that he 
was passed through to an artillery MOS and that was when he 
lost his hearing with the howitzers.  

Shortly after service he had flashbacks and nightmares about 
Vietnam.  At this time he was being treated in a VA 
outpatient clinic for post traumatic stress disorder.

VA outpatient records were obtained and disclosed that the 
veteran was seen on numerous occasions from 1992 to 1995 for 
treatment of psychiatric complaints, drug abuse, and migraine 
headaches.  Post traumatic stress disorder was consistently 
noted.  In September 1995, the veteran was seen by the PTSD 
psychology team.  He desired help with anxiety neurosis, 
headaches, schizophrenia, and drug abuse.  He stated that he 
needed to get into the inpatient post traumatic stress 
disorder program.  It was reported in an assessment that he 
served 22 months in Vietnam.  His MOS was as a radio 
repairman and he was stationed with artillery and infantry 
units.  He reported numerous combat stressors including being 
ambushed, receiving mortar rounds, and seeing others killed 
and maimed.  His main trauma was receiving sniper fire while 
cutting grass on a helicopter pad and being hit.  He reported 
using opium in the war zone.  He admitted to current auditory 
hallucinations, specifically voices from outside his head, 
commenting on him and his behavior.  He denied visual 
hallucinations.  There was evidence of present and past 
thought disorder.  He believed that in Vietnam he was able to 
turn into a post to elude the Viet Cong.  He believed that 
special discharge papers regarding him were lost in his 
former congressman's plane crash.  He reported that he was 
currently experiencing a number of post traumatic stress 
disorder symptoms including nightmares of his experiences, 
psychological distress at stimuli reminiscent of the trauma, 
avoiding thoughts and external stimuli related to the trauma, 
feeling cut off from others, insomnia, hypervigilance, 
exaggerated startle response, irritability, and difficulty 
concentrating.  He claimed these symptoms had been present 
since returning from Vietnam.  He admitted to a 30-year 
history of drug abuse.  He had had a 3 month period of 
sobriety following inpatient treatment.  Prior to treatment 
he had symptoms of crack cocaine, marijuana, and alcohol 
dependence.  Diagnostic impressions were: schizophrenia, 
paranoid type; post traumatic stress disorder, chronic; 
cocaine, alcohol, and marijuana dependence in early sustained 
remission. The plan for treatment of the post traumatic 
stress disorder was for him to participate in Day Hospital 
and Dr. Sautter's post traumatic stress disorder group.  

The veteran testified at the travel board hearing in June 
1998.  He testified that he was in Vietnam for 22 months and  
involved in combat performing night patrols although he was a 
radio mechanic.  He performed perimeter checks and had to 
bring in enemy bodies.  When he was with the 1st Cavalry, he 
was detailed to pick up bodies and help bandage people.  He 
described the incident in which a soldier lost his leg, but 
the veteran could not remember the soldier's name.  He 
claimed he lost his hearing due to exposure to howitzer 
firing.  After service he maintained he went to a VA Medical 
Center beginning in 1973 for treatment of his PTSD.  He was 
also treated by a private physician but forgot her name.  Dr. 
Sautter testified that he was a program manager at a PTSD Day 
Hospital program and had treated the veteran for PTSD.  He 
stated the veteran had given a description of events 
sufficient to meet the criteria for post traumatic stress 
disorder.  He had described the same events on numerous 
occasions, so Dr. Sautter believed their validity.  He 
claimed there was no doubt the veteran had been exposed to 
sufficient stressors, and handling of bodies and working with 
the wounded were classic causes of PTSD.  The veteran's 
reaction was extreme guilt and that is why he had depression.  
Dr. Sautter stated the veteran had post traumatic stress 
disorder for 20 years and he also diagnosed a psychosis.  He 
maintained that the personality disorders that were diagnosed 
while the veteran was in service no longer existed as 
recognized diagnoses.

At the travel board hearing, additional clinical evidence 
including copies of other clinical evidence already of 
records, was submitted.  The veteran waived consideration of 
this evidence by the RO.  This evidence included VA 
outpatient records, disclosing treatment from 1995 in a post 
traumatic stress disorder program and a report of a VA 
hospitalization in October 1995 primarily for bacteremia and 
intervenous drug abuse.  A post traumatic stress disorder and 
schizophrenia were also diagnosed at discharge from this 
period of hospitalization.  In addition, VA outpatient 
records, dated in January and February 1998, contained notes 
from a VA treating psychiatrist who reported that the veteran 
had post traumatic stress disorder secondary to having been 
in combat in Vietnam.   His symptoms included nightmares of 
combat, flashbacks of combat, startle response, a tendency to 
isolate, and paranoia.  In addition, a voice constantly 
talked about his every move consistent with atypical 
psychosis.

II.  Legal Analysis
A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
The appellant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

A rating decision of 1984 denied entitlement to service 
connection for post traumatic stress disorder and a rating 
decision in June 1987 confirmed the prior denial.  In 
addition, as indicated above, a rating decision in July 1992 
was not timely appealed and became final.  The basis for the 
July 1992 denial was that he did have post traumatic stress 
disorder but rather a drug condition.   Although his current 
claim was developed on the merits without mention of the 
prior final rating actions, his current claim is subject to 
the rules and regulations regarding finality of a prior 
decision.  The appellant was notified of the July 1992 rating 
decision in September 1992, and he did not file a timely 
notice of disagreement.  Therefore, the July 1992 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991).

B.  Reopening

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  The 
Court has held that, if there is new and material evidence to 
reopen a claim, there is a well-grounded claim.  Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  When presented with a 
claim to reopen a previously finally denied claim, the 
Department must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  If it is, the new evidence must be 
reviewed in the context of the old to determine whether the 
prior disposition should be altered.  Id.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998) 
(emphasis added).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The evidence must be reviewed in light of the pertinent 
statutes and regulations.  Wilkinson, 8 Vet. App. 263, 268 
(1995).  The Court has summarized the law on the first step 
of the "reopening" process as follows: 

Hence, in order to warrant reopening a 
previously and finally disallowed claim, 
the newly presented or secured evidence 
must be not cumulative of evidence of 
record at the time of the last prior 
final disallowance and must tend to prove 
the merits of the claim as to each 
essential element that was a specified 
basis for that last disallowance of the 
claim.
Evans, 9 Vet. App. at 284.

Although the RO denied entitlement to service connection for 
post traumatic stress disorder without considering the 
preliminary issue of whether the appellant had submitted new 
and material evidence to reopen the claim, the Board has 
jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the appellant is 
entitled to service connection for a lung condition.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection, the question of whether there is new and material 
evidence to reopen the claim is implicated where there is a 
prior final decision regarding that claim.  Id. at 392.  
Although these are two separate questions, they are 
components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on page 
one of this decision.  See also Barnett v. Brown, 8 Vet. App. 
1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See 38 U.S.C.A. §§ 5104, 5107(a), 
7104(a), and 7105(d)(1) (West 1991); 38 C.F.R. §§ 3.103, 
19.29 (1998); see also VAOPGCPREC 16-92 (1992).  

Although the relevant statutes and regulations regarding new 
and material evidence were not included in the statement of 
the case or supplemental statements of the case, the 
appellant's due process rights are not violated by this Board 
decision for the following reason.  When the RO has denied 
the appellant's claim of entitlement to service connection 
for post traumatic stress disorder in 1993, it necessarily 
reviewed all of the evidence of record to reach that 
decision.  Since the Board must review all of the evidence of 
record in order to determine whether new evidence has been 
presented and whether it is material to the underlying issue, 
the appellant is not prejudiced by the Board's consideration 
of the preliminary issue of whether new and material evidence 
has been submitted.

Since the final July 1992 rating decision, which denied 
service connection for PTSD on the basis that he did not have 
a diagnosis of post traumatic stress disorder, much 
additional evidence, including VA examinations, VA outpatient 
records, VA hospital reports, and testimony at a hearing at 
the RO by the veteran and at the travel board hearing by the 
veteran and Dr. Sautter, has been presented.   This evidence 
is new in that it was not previously of record and 
establishes a confirmed diagnosis of post traumatic stress 
disorder.  In addition, the reports of the VA PTSD psychology 
team, the testimony of Dr. Sautter, and the VA outpatient 
reports from the veteran's treating psychiatrist must be 
considered material.  This evidence establishes a confirmed 
diagnosis of post traumatic stress disorder and links the 
veteran's stressors to combat in Vietnam.  It is so 
significant that it must be considered to evaluate the claim 
for service connection for post traumatic stress disorder.  
Therefore, the claim for service connection for post 
traumatic stress disorder has been reopened and will be 
adjudicated based on all the evidence of record.  In 
addition, because the case was developed by the RO on the 
merits, it does not need to be remanded because there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

As indicated above, the Court has held that, if there is new 
and material evidence to reopen a claim, there is a well-
grounded claim.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

Therefore, the veteran because the veteran has stated a well-
grounded claim, the VA has a duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this case, the veteran was 
provided several VA examinations and has been given an 
opportunity to testify at a travel board hearing.  Also, 
pertinent VA outpatient records have been obtained.  
Therefore, the Board concludes VA satisfied its duty to 
assist the veteran.

C.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  In order for a claim for 
service connection for post traumatic stress disorder to be 
successful there must be (1) medical evidence establishing a 
clear diagnosis of the condition; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  "Just because 
a physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from post traumatic stress 
disorder does not mean the [Board is] required to grant 
service connection for post traumatic stress disorder."  Id. 
at 618.  The evidence is no longer presumed to be credible 
once an analysis of the claim on the merits is undertaken. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Veterans Appeals (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The evidence does show a clear, unequivocal diagnosis of post 
traumatic stress disorder.  Numerous medical professionals 
have rendered a diagnosis of post traumatic stress disorder, 
and that the veteran has stressors deemed consistent with 
that diagnosis.  For example, Dr. Sautter, who is currently 
treating the veteran, testified that the veteran has PTSD and 
that the claimed stressors of handling bodies and bandaging 
wounded soldiers are sufficient to support a diagnosis.  
Also, another treating physician reported in the VA 
outpatient records in 1998 that he has post traumatic stress 
disorder as a result of combat in Vietnam.  Although the 
veteran has been diagnosed with other psychiatric disorders 
as well, the record clearly shows a diagnosis of PTSD. 

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because a 
combat veteran is entitled to have his lay statements as to 
his alleged stressors accepted, without corroboration.  See 
Gaines v. West, No. 97-39 (U.S. Vet. App. August 6, 1998).  
The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1998).  Before this provision applies, the Board must make a 
specific finding as to whether the veteran was engaged in 
combat with the enemy.  See Zarycki. 

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  In other words, the claimant's 
assertions that he "engaged in combat with the enemy" are 
not sufficient, by themselves, to establish this fact.

The veteran's military personnel records reflect that he was 
in Vietnam and was awarded a National Defense Service Medal, 
a Vietnam Campaign Medal, and a Vietnam Service Medal.  A 
National Defense Service Medal was awarded if a veteran 
served honorably between January 1, 1961, and August 14, 
1974.  United States of America Department of Defense Manual 
of Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20; United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 6-10, September 1996.  A Vietnam Campaign Medal 
was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  Id. 
at 7-7.  

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy.  First, 
the veteran did not serve 22 months in Vietnam as he has 
consistently claimed.  The DD 214 reflects a total of 17 
months in Vietnam, and, as discussed above, even that period 
of time is contradicted by the evidence of record, which 
shows that the veteran, while AWOL, returned to the United 
States and turned himself in at Fort Polk, Louisiana, some 
six weeks prior to the date given as the end of his period of 
service in Vietnam.  During this period, beginning in 
September 1969, he had several periods of AWOL.  For example, 
in November 1969, he pleaded guilty in a special court-
martial for being AWOL on three separate occasions.  In 
addition, in May 1970, he was found guilty in another court-
martial of disobeying a lawful order and being disrespectful 
to a superior commissioned officer.  In the report prepared 
in January 1971, it was established that he had a pattern of 
shirking duty.

Second, the veteran's military occupational specialty of 
radio repairman while in Vietnam did not indicate combat 
service.  Although it is possible that he engaged in combat 
with the enemy in Vietnam, his military occupational 
specialty during that time period does not indicate that this 
was likely.  There is no evidence in the service medical 
records that he suffered shrapnel wounds to the lower 
extremities as he claimed many years after service.  Third, 
none of the veteran's awarded medals or decorations show 
combat service.  Some of the veteran's awards do not 
specifically rule in, or, for that matter, rule out, 
participation in combat with the enemy.  However, in 
conjunction with his military occupational specialty during 
the relevant time periods, the likelihood that one of these 
awards signifying potential combat was actually awarded for 
combat, considering the nature of his service, is slight.  

Fourth, on the initial VA examination in January 1972, the 
veteran's only complaint about Vietnam was that people tried 
to make him do things he did not want to do.  On the VA 
examination in September 1984, he indicated that he was not 
involved in any killings.  By the time of the VA examination 
in January 1987, his story had changed, and he maintained 
that he had been exposed to several attacks.  In addition, it 
was not until many years after service until he claimed that 
he had been fired upon when cutting the grass at a helicopter 
pad or had been blown off the road into a rice paddy.  He has 
provided no detailed information regarding his claimed 
stressors.  For example, at the hearing he said he could not 
remember the name of the man who had his leg blown off.  It 
is true that service connection has been granted for a 
hearing loss.  However, there is nothing in the record to 
support his contention that it was due to howitzer fire.  His 
MOS was never changed to that of an artillery man.  He 
initially was granted service connection for a hearing loss 
involving the left ear, on the basis of aggravation of a 
preexisting hearing loss.  At the time of the grant of 
service connection it was not attributed to artillery fire.  
In addition, although the March 1970 psychiatric evaluation 
while in Vietnam reported that he had moderate stress as a 
result of duty in combat zone, this does not demonstrate, 
particularly in view of his service record, that he was 
actually engaged in combat.   

The preponderance of the evidence of record is clearly 
against a finding that the veteran engaged in combat with the 
enemy, and there is no reasonable doubt on this issue that 
could be resolved in his favor.  Therefore, although the 
evidence shows that the veteran served in Vietnam, the Board 
finds that the evidence does not support the conclusion that 
he engaged in combat with the enemy, and the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) do not apply.

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  

As discussed above, if a claim is well grounded, VA has a 
duty to assist the veteran in the development of his claim.  
The Court has indicated that with a post traumatic stress 
disorder claim, the duty to assist includes a duty to attempt 
to verify the veteran's claimed stressors with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR)).  In the veteran's case, no attempt has been made 
to verify the alleged stressors with USASCRUR.  The veteran 
has not submitted any buddy statements or other evidence 
corroborating the alleged stressors.  Therefore, there is no 
credible supporting evidence that these claimed stressors 
actually occurred.

Moreover, the Board finds that in the particular 
circumstances of this case, VA satisfied its duty to assist 
the veteran in the development of his claim.  In order to 
make an informed decision and to afford the veteran every 
consideration, the RO has given him many opportunities to 
submit sufficient information so that an effort to verify 
stressors might be made.  The veteran has not provided any 
information that might lead to confirmation of the stressors, 
such as dates, locations, unit assignments, and names of 
others involved.  His service personnel records have been 
obtained in an effort to verify the nature of his service.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991); see also Zarycki, 6 
Vet. App. at 100 

In addition, and perhaps most importantly, the veteran's 
alleged stressors could not be verified, even if VA were to 
attempt to do so.  The Board has conducted a thorough review 
of the evidence in the claims files in order to ascertain 
whether, regardless of the veteran's failure to provide 
stressor statements to the RO, he has ever provided any 
specific details as to the alleged stressors.  However, he 
has only made general allegations, such as his wartime 
experiences were stressful and he handled dead and maimed 
bodies   The veteran has not, at any time, provided names of 
people he saw killed, or any details about any specific 
stressful incident.  In addition, during his time in Vietnam, 
he was AWOL for extensive periods, had two courts-martial, 
and even has claimed he was involved in black market 
operations.  Although for treating purposes his psychologist 
has accepted his account of handling dead bodies and treating 
wounded soldiers, there is absolutely nothing in the service 
records to support the veteran's contentions that he had such 
duties, nor is there any indication that he had any medical 
training or experience in a medical MOS while in Vietnam.  
The Board cannot accept the veteran's account of his alleged 
stressors without a credible source of independent 
verification, and the Board finds the veteran's accounts to 
lack credibility.  The veteran's accounts lack credibility 
for a number of reasons.  They are internally inconsistent, 
with the veteran having claimed not to have been involved in 
fighting in the early years after service and now having 
claimed to have gone out on patrols and been involved in 
extensive combat.  His account of having been wounded either 
by shrapnel or sniper fire is also utterly without support in 
his service medical records.  His account of how he came to 
have a service-connected hearing loss is also at odds with 
the medical evidence.  Given his long and frequent periods of 
absence without leave and/or desertion, his frequent 
confinement in the stockade, and his return to the United 
States during one of his periods of absence without leave, 
the Board finds it incredible that he would have had the 
variety of duties that he described to have occurred during 
his time in Vietnam.  As it is manifest that the anecdotes he 
has described are not verifiable without more specific 
information and as his accounts are found to be incredible 
when compared with the record of his service that exists, the 
claimant is lacking the second element (credible supporting 
evidence of the claimed stressors) required to establish 
entitlement to service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).

In the particular circumstances of this case, it would be 
pointless to remand the veteran's claim in order to request 
that the RO attempt to verify his stressors with USASCRUR.  
It is reasonable to assume that any attempt to verify his 
stressors would fail in light of his inability to provide 
meaningful details regarding these incidents.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fulfilled its duty by attempting to assist the veteran in the 
development of his claim.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for post traumatic 
stress disorder because there is no evidence of record 
corroborating that the alleged inservice stressors actually 
occurred and there are no specific details of record 
indicating that any of the alleged stressors could be 
verified by the appropriate authorities.  The veteran is not 
entitled to the application of the benefit of the doubt; 
there is no reasonable doubt on this issue that could be 
resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 1991


ORDER

Service connection for post traumatic stress disorder is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 28 -


